DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2022 has been entered.

Status of Claims
In the submission on 11/8/2022, Applicant amended claims 1, 6, 8 and 10. Currently claims 1-23 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0056601) in view of Bradski et al. (US 2019/0094981).
Regarding claim 1, Lee teaches a head-mounted device (Figs. 1-5: head-mounted display of first embodiment; Figs. 7-8: head-mounted display of second embodiment; Figs. 9-10: head- mounted display of third embodiment; Figs. 11-12: head-mounted display of fourth embodiment; Figs. 13-15: head-mounted display of fifth embodiment; Figs. 16-18: head-mounted display of sixth embodiment; Figs. 19-20: head-mounted display of seventh embodiment; Figs. 21- 24: head-mounted display of eighth embodiment), comprising:
a device housing (Figs. 1-2, 13-14, 16-17, 20-21 and 23: case 2 shown in first embodiment and present in all embodiment as implied);
a support structure (Figs. 1-2, 12, 14, 16-17: pair of support legs 3 and respective support leg connectors 27, hinge shaft support parts 28, hinge shaft connectors 36 and hinge shafts P for connecting support legs 3 to case 2) that is connected to the device housing to support the device housing with respect to a user;
a display device (Figs. 1-2, 13-14, 16-17, 20-21 and 23: display modules 1) that is connected to the device housing to display content;
an optical system (Figs. 1-2, 13-14, 16-17, 20-21 and 23: each of display modules 1 is an optical system) that is associated with the display device;
sensors Fig. 6: acceleration sensor 6 and gyro sensor 7) that generate sensor output signals ([0101]; [0109]; [0113]-[0114]; Examiner’s Note: “sensor output signals” interpreted as head motion change signals);
a tension controller (Fig. 6: controller 8); and 
determine a tensioning command ([0113]-[0118]: “tensioning command” interpreted as commands for implementing adjuster 5 in either normal mode or pressing mode); and
a tension adjuster (Figs. 1-2, 4-24: support legs 3 with mounted load adjuster 5 and nose pad 22, as well as respective moving mechanisms) that applies tension to the user according to the tensioning command (Figs. 4-5, 7-18, 20-24; [0082]: tensioning command is provided by controller 8) in order to restrain motion of the device housing with respect to the user.
	Lee does not further teach 
the tension controller being configured to: predict a future acceleration of a head of the user based on the sensor output signals; and
the tensioning command being determined based on the predicted future acceleration of the head of the user.
The differentiating features are to mitigate computing latency of a shaking compensation/correction operation during a dynamic wearing of a HMD (note: sensors’ response and sensor signal processing necessarily takes time, which causes unavoidable latency between a compensation/correction operation and an event triggering the compensation/correction operation). Lee’s technique is capable of determining the head-mounted display being currently in the dynamic situation when new motion change is sensed by the motion sensors ([0114]) and determining the tensioning command based on the motion sensor output signals ([0113]-[0118]), but does not address the latency issue for determining the tensioning command. However, relying on a prediction approach based on current sensing signals to solve a computing latency issue is not new in the related art.
Bradski, for instance, teaches in para. [0672] predicting a future acceleration of a head of the user based on the sensor output signals.
Before the effective filing date of the invention, it would been obvious for one ordinary skill in the art to modify the technique of Lee with Bradski’s technique, further configuring Lee’s tension controller such that it is capable of predicting a future acceleration of a head of the user based on the sensor output signals and determining the tensioning command based on the predicted future acceleration of the head of the user to mitigate the latency/timing delay due to related sensing and computing stages (Bradski: [0985]-[0986]; Examiner’s Note: the same timing delay issues exist in any computer-based operation in response to a sensor signal).

Regarding claim 2, Lee further teaches the head-mounted device of claim 1, wherein the support structure includes temple portions (Figs. 13-14 and 16-18: rotatable support legs 3) that are pivotable with respect to the device housing and the tension adjuster includes an active tensioning component (Fig. 15: motor 82; Fig. 18: actuator 92) that is configured to cause pivoting of the temple portions with respect to the device housing in accordance with the tensioning command.

Regarding claim 3, Lee further teaches the head-mounted device of claim 2, wherein the active tensioning component includes an electric motor (Fig. 15: motor 82).

Regarding claim 4, Lee further teaches the head-mounted device of claim 1, wherein the tension adjuster includes a passive tensioning component (Figs. 4-5, 7-12: deformation part 52).

Regarding claim 5, Lee further teaches the head-mounted device of claim 1, wherein the tension adjuster includes a contact pad (Figs. 1-2, 4-5, 7-12: deformation part 52 and/or nose pad 22) and an actuator (Figs. 4-5, 7-12: motor 62) that is connected to the contact pad to apply tension by movement of the contact pad (Examiner’s Note: deformation part 52 is directly connected to motor 62 and nose pad 22 is indirectly connected to motor 62; fitting adjustment resulting from operation of motor 62 causes not only movement of deformation 52 but also movement of nose pad 22 inherently).
 
Regarding claim 7, Lee further teaches the head-mounted device of claim 1, wherein the tension adjuster includes deployable contact features (Figs. 4-5, 7-12: deformation part 52; Figs. 17-18: push load 94; Figs. 19-20: seating pad 114; Figs. 22-23: moving load 222) that are movable between a retracted position (Figs. 4, 7, 9, 11, 13-14, 16-17, 21) and an extended position (Figs. 5, 8, 10, 12-14, 16-17, 23).

Regarding claim 8, Lee further teaches the head-mounted device of claim 1, wherein the support structure includes a temple portion (Figs. 13-14, 16-17: support leg connectors 27) and the tension adjuster includes a hook portion (Figs. 13-14, 16-17: support legs 3 with respective curve parts 31) located at an end of the temple portion, wherein the hook portion is configured to engage an ear of a user and is connected to the support structure by a motorized hinge (Figs. 13-15: motor reception part 28, rotation shaft support part 29, rotation shaft connector 37 and rotation shaft 81 collectively form a hinge structure motorized by motor 82; Figs. 16-18: hinge shaft support part 28, hinge shaft P, and hinge shaft connector 36 collectively form a hinge structure motorized by actuator 92), and the tension adjuster is configured to apply tension by causing rotational movement of the hook portion relative to the temple portion using the motorized hinge (Figs. 13-14, 16-18).

Regarding claim 9, Lee further teaches the head-mounted device of claim 1, wherein the tension adjuster includes an actuator (Figs. 22 and 24: actuator 220) and a mass (Figs. 22 and 24: push load 222), and the tension adjuster is configured apply tension by moving the mass using the actuator (Figs. 22-24).

Allowable Subject Matter
Claims 11-23 are allowed for reasons indicated in previous Office action.

Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0202722 made of record by Lei et al. teaches in Fig. 3 and para. [0063] “When the user uses the auxiliary frame 1 for wearing on the head, the nose pads may be driven by the driver to move outwardly away from the nose bridge, so as not to contact with the nose bridge, reducing the squeezing on the nose muscle”.
US 2019/0250651 made of record by Liu et al. teaches in Fig. 7 and para. [0047] “The head-mounted display device 10b includes an airbag 300b which is disposed inside a nose contact portion 220b of a contact part 200b; that is, the airbag 300b is enclosed in the nose contact portion 220b. And the inflation and deflation of the airbag 300b can force the nose contact portion 220b to move forward or away from the human face (e.g. shown in FIG. 1) so as to adjust the fitness of the head-mounted display device 10b”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693